Citation Nr: 1113540	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-00 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for service connected chronic renal failure status post right renal transplant from January 1, 2006 to the present day.  

2.  Entitlement to an initial disability rating greater than 50 percent for depression.

3.  Entitlement to an initial compensable disability rating for thrombocytopenia.

4.  Entitlement to an initial compensable disability rating for a left forearm scar.

5.  Entitlement to an initial compensable disability rating for a ventral abdomen scar.

6.  Entitlement to an initial compensable disability rating for a left forearm AV fistula.

7.  Entitlement to an effective date earlier than January 1, 2005 for the award of a total disability rating based on individual unemployability (TDIU).
8.  Entitlement to an effective date earlier than June 14, 2004 for the award of Dependents' Educational Assistance (DEA) benefits.

9.  Whether there is clear and unmistakable error (CUE) in a July 2002 rating decision of the Regional Office in Winston-Salem, North Carolina, which denied the Veteran's service-connection claim for a renal condition.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1977 to June 1992.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of August 2006, January 2008, September 2008, and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Procedural history

Renal failure

In an August 2006 rating decision, the RO granted the Veteran's service-connection claim for chronic renal failure status post right renal transplant.  The RO awarded the Veteran a 100 percent disability rating effective from June 14, 2004 to January 1, 2005, and a 60 percent rating for all times thereafter.  The Veteran expressed satisfaction with the 100 percent rating, but disagreed with the subsequent reduction to 60 percent.  He perfected an appeal as to that issue.  The Board notes that during the pendency of the appeal, the RO extended the Veteran's 100 percent rating for chronic renal failure from January 1, 2005 to January 1, 2006, with a reduction to 60 percent as of that date.  See the December 2008 Supplemental Statement of the Case (SSOC).  

Depression, thrombocytopenia, scars, and AV fistula

In a January 2008 rating decision, the RO granted service-connection for depression, thrombocytopenia, a left forearm scar, a ventral abdomen scar, and a left forearm AV fistula.  The RO assigned an initial 50 percent rating for the Veteran's depression, and noncompensable (zero percent) ratings for each other disability respectively.  The Veteran disagreed with these initial ratings, and perfected appeals as to each issue.

TDIU and DEA

The Veteran was awarded TDIU and DEA benefits in a May 2008 rating decision, both effective October 30, 2006.  Subsequently, in a September 2008 rating decision, the RO changed the effective date for both awards from October 30, 2006 to January 1, 2005.  In December 2008, the RO again changed the effective date for the DEA award from January 1, 2005 to June 14, 2004.  The Veteran disagreed with the September and December 2008 rating decisions, claiming entitlement to an effective date earlier than January 1, 2005 for his TDIU award, and earlier than June 14, 2004 for his DEA award.  He perfected an appeal as to both issues.  

CUE claim

In an April 2010 rating decision, the RO determined that there was no CUE in the RO's prior July 2002 decision to deny service connection for a renal condition.  [The Board notes that the RO mistakenly identified this July 2002 rating decision as one dated in February 2002.  Indeed, the Veteran filed his initial service-connection claim in February 2002, but the actual rating decision in dispute was issued in July 2002.  The Veteran received notice of this decision in a July 25, 2002 letter.]  The Veteran has specifically disagreed with the RO's April 2010 determination in a letter to the RO dated July 25, 2010.  A statement of the case (SOC) has not yet been issued as to this matter. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further procedural and evidentiary development.  

The Board initially acknowledges that the Veteran requested a Central Office hearing before a Veterans Law Judge in Washington, D.C. on a substantive appeal [VA Form 9] received by the RO on April 6, 2009.  The Veteran submitted this appeal in response to a February 2009 SOC, which addressed five of the Veteran's initial rating claims listed above.  Notably however, on a subsequent substantive appeal, submitted in response to a June 2010 SOC addressing the Veteran's effective date claims, the Veteran indicated that he did not want a BVA hearing.  See the substantive appeal [VA Form 9] received by the RO July 6, 2010.  It is unclear from the record whether the Veteran wishes to be scheduled for a hearing before the Board as to any or all of the issues currently on appeal.

Ordinarily, when questions as to whether a veteran desires a personal hearing before the Board arise, the Board requests clarification from the veteran and/or his representative in a letter, and does not remand the case back to the agency of original jurisdiction (AOJ).  In light of the fact that this case is advanced on the docket due to the Veteran's end-state kidney disease, and because there is other crucial procedural and evidentiary development that must take place at the AOJ before an informed decision may be made as to all issues on appeal, it is in the Veteran's best interest for the Board to remand his claims at this time.  Indeed, the AOJ should request clarification from the Veteran as to whether he wishes to testify before the Board at the same time as it performs the necessary development described immediately below.  

The record pertinently indicates that the Veteran is currently receiving disability benefits from the SSA.  See the Veteran's August 1, 2005 VA Mental Health Counseling Note [indicating that the Veteran "currently supports himself on SSI disability . . . ."].   The evidence of record does not contain any SSA records and there is no indication such were sought.  Because such records may contain pertinent information relating to the Veteran's claims, an effort should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].  

Additionally, as was described in the Introduction, in an April 2010 rating decision, the RO denied the Veteran's CUE claim as to prior rating decision dated in July 2002, within which the RO denied the Veteran's service-connection claim for a renal condition.  The Veteran specifically disagreed with the denial of his CUE claim in a July 25, 2010 letter to the RO.  A statement of the case (SOC) has not yet been issued as to this matter. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, the Veteran's claim must be remanded so that the RO or AMC may issue a SOC on the issues of whether there is CUE in a July 2002 rating decision of the RO in Winston-Salem, North Carolina.

The Board notes in passing that the Veteran's effective date claims as to his TDIU and DEA award are inextricably intertwined with his above-referenced CUE claim.  In other words, if the Veteran's CUE claim is granted, this may impact the Veteran's earlier effective date claims for his TDIU or DEA awards.  The outcome of the CUE claim may also impact the RO's initially-assigned staged ratings of the Veteran's service-connected renal disorder, which the Veteran has also challenged on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should contact the Veteran and request clarification as to whether he wishes to testify at a hearing before a Veterans Law Judge regarding the claims currently on appeal, either at the RO or at the Board's Central Office in Washington, D.C.  If a hearing is requested at the RO, such should be scheduled.  If a hearing is requested in Washington D.C., the claims file should be returned to the Board's hearing unit after all other development discussed in this REMAND is performed. 

2.  The RO should also contact the Veteran and request that he identify any additional medical treatment he has received for his service-connected disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any VA treatment records dated after February 2007.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

3.  The RO should also request the SSA to provide copies of any records pertaining to the Veteran's SSA disability benefits, to include any medical records obtained in connection with the Veteran's application.  Any materials obtained should be associated with the Veteran's VA claims folder.  If no SSA records can be found, or if they do not exist, the VBA should request specific confirmation of that fact and make a formal finding of such unavailability.

4.  The RO should evaluate the evidence of record, and after undertaking any other development it deems necessary, issue a statement of the case (SOC) to the Veteran and his attorney regarding his allegation of CUE in a July 2002 rating decision.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2010).   

5.  After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


